      Case 4:17-cv-03077 Document 42 Filed on 05/30/19 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   May 30, 2019
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                 HOUSTON DIVISION

ALEX LEO LOPEZ, et al,                           §
                                                 §           CASE NO. 4:17-cv-03077
               Plaintiff,                        §
                                                 §
v.                                               §
                                                 §
INTEC COMMUNICATIONS, LLC,                       §
                                                 §
               Defendant.                        §

ORDER APPROVING SETTLEMENT AND CONDITIONAL ORDER OF DISMISSAL

       Before the Court is the Motion for Order Approving Settlement of FLSA Claims Pursuant

to 29 U.S.C. § 216(b). For good cause shown, and as more fully explained below, the Motion is

GRANTED.

       The Court finds that the settlement terms negotiated by the parties and described in their

Settlement Agreement, a copy of which was attached to the Motion, are a fair and reasonable

resolution of a bona fide dispute between the FLSA Class Members (i.e., the Named Plaintiff and

those individuals who will elect to participate in this settlement, as identified by name on Exhibit

A to the Settlement Agreement) and the Defendant, that the Attorney’s Fees and Expenses

Payment requested in the Motion are reasonable, that the Incentive Payment requested in the

Motion is reasonable, and that the settlement of the claims as to the FLSA Class Members

according to the procedure set forth in the Settlement Agreement is therefore approved.

       The Parties shall administer the settlement of the claims of the FLSA Class Members as

set forth in the Settlement Agreement. The attorney’s fees payment shall be distributed to

Plaintiffs’ Counsel according to the same schedule as the distribution of the settlement funds to

the FLSA Class Members.



                                                 1
      Case 4:17-cv-03077 Document 42 Filed on 05/30/19 in TXSD Page 2 of 2



       The Court hereby DISMISS this case without prejudice subject to reinstatement of

Plaintiffs’ claims if any Party represents to the Court within nine months from the date of this

Order that the settlement terms were not fulfilled. The court retains jurisdiction over the Settlement

Agreement. If the settlement terms are fulfilled, the Parties shall file a stipulation of dismissal with

prejudice on or before. March 6, 2020.

SO ORDERED.



        May 30, 2019
DATE______________________


                                       ____________________________________
                                       JUDGE PRESIDING




                                                   2
